DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on December 2, 2020 was filed after the mailing date of the Application on August 12, 2019.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to because: 
Figures 1A,1B legends of the drawings are not all readable due to the small font size- adjusting font size is recommended;
Figures 2A, 2B, 2C contain the interface boxes with not readable text - cropping the image to the size of the graph along with adding axis labels is recommended;
Figure 6 vertical axis label and scale is missing;
Figures 13 and 15AFigure 20 white font legends in the gray boxes are not readable due to low contrast and small font size - changing font size and color is recommended;
Figure 20 white font legends in the gray background and axis labels are not readable due to font size and low contrast - changing font size and color is recommended;
Figure 21 legends alignment does not match to the corresponding drawing boxes. Some of the legends  are not readable due to small font size.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Examiner’s Note
Examiner has cited particular paragraphs / columns and line numbers or figures in the references as applied to the claims below for the convenience of the applicant. 
According to MPEP Section 2111.01. IV (Plain Meaning): “To act as their own lexicographer, the applicant must clearly set forth a special definition of a claim term in the specification that differs from the plain and ordinary meaning it would otherwise possess. The specification may also include an intentional disclaimer, or disavowal, of claim scope. In both of these cases, "the inventor’s intention, as expressed in the specification, is regarded as dispositive." Phillips v. AWH Corp., 415 F.3d 1303, 1316 (Fed. Cir. 2005) (en banc). See also Starhome GmbH v. AT&T Mobility LLC, 743 F.3d 849, 857, 109 USPQ2d 1885, 1890-91 (Fed. Cir. 2014)”.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3-5, 7, 10-13, 15 and 24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kuznetsov et al. (U.S. Patent Application Publication 2018/0172871A1) hereinafter Kuznetsov.
Regarding claim 1, Kuznetsov teaches An apparatus, comprising: 
a weapon detection system (Kuznetsov paragraph [0050]: “The present invention has been demonstrated to detect both metals (weapons), dielectrics (explosives), and mixed threats (e.g., improvised explosive devices, IEDs, with shrapnel) in real time and from a stand off distance”) having a radar subsystem (paragraph [0052]: “The power levels radiated by the present invention are much lower than conventional radar systems”; paragraph [0089]: “The present invention reconstructs a 3D MW image and compares amplitudes of reflected co- and cross-polarization waves in many places/zones of the human body simultaneously and in real time”) and a magnetometer (paragraph [0089]: “Magnetometers may be coupled with co- and cross-polarization techniques, as described above, in order to further assist in differentiation amongst types of automatic weapons as well as the general type of metal threat”), the radar subsystem configured to detect a plurality of radio frequency (RF) response signals from an item under test (IUT) (paragraph [0087]: “In general, the reflections from a concealed weapon, while not constant, vary within a relatively confined range. In contrast, the reflections from a human body are chaotic. A preferred embodiment of the invention exploits this generalized phenomena by using signal processing methods to distinguish the relatively well-behaved signals from a concealed weapon from the generally unpredictable signals from a human body”), the magnetometer configured to detect a plurality of magnetic response signals from the IUT (paragraph [0098]: “The visible effect at 15 to 120 nT (at a distance from the magnetometer between 1.2 and 0.6 meters) of a laptop in a backpack (see FIG. 18) is comparable in modulus with the effect of the pneumatic gun (with 10 cm long barrel), but it has different responses from the pistol along the three axes of the magnetometer”), the weapon detection system configured to calculate a composite multi-source detection signal based on the plurality of RF response signals and the plurality of magnetic response signals (paragraph [0094]: “Magnetometers may be coupled with co- and cross polarization  techniques, as described above, in order to further assist in differentiation amongst types of automatic weapons as well as the general type of metal threat”; paragraph [0109]: “Parallel data processing occurring on one or more computer processors. The combinatorial processing of data collected by Blocks 1, 2, and/or 3 is unique and advantageous. Such parallel and combined processing provides simultaneous collection and analysis of various data from combined threat detection techniques in real time”).

Regarding claim 3, Kuznetsov teaches claimed invention as shown above for the claim 1, Kuznetsov further teaches the plurality of RF response signals are in response to a plurality of RF excitation signals having a plurality of RF frequencies (Kuznetsov paragraph [0052]: “In general, some of the preferred embodiments of the invention operate in the MHz or GHz frequency bands. Different radio or microwave frequencies offer different benefits and disadvantages for the object detection provided by the present invention. Although the description of some embodiments of the invention include specific references to particular frequency ranges, the system may be beneficially implemented using a wide variety of electromagnetic radiation bands”; paragraph [0104]: “Preferably, more than 100 microwave sources are used in the method of the present invention. It is also preferable to use microwave sources which have a spectrum comprising multiple frequencies”); and 
the weapon detection system is configured to differentiate sizes and/or shapes of a plurality of IUTs that include the IUT based on the plurality of RF response signals (paragraph [0107]: “In one embodiment the microwave emitter radiation is a coherent microwave radiation at N frequencies, which optionally can be equi-frequencies, are not related to the lines of absorption of the irradiated media”) and the plurality of magnetic response signals (paragraph [0096]: “most weapons are visible using the magnetometer technique within 2 meters or less from a magnetometer sensor. Larger weapons result in greater significant changes; however, more modern (i.e. smaller or using less metal) weapons result in a smaller signature at distances greater than 2 meters”).

Regarding claim 4, Kuznetsov teaches claimed invention as shown above for the claim 1, Kuznetsov further teaches  the IUT is carried on a person; 
the plurality of RF response signals are in response to a plurality of RF excitation signals applied to the moving person (paragraph [0063]: “In the close-range "transmission" mode the system measures the time shift and amplitude of electromagnetic waves passing right through the dielectric when the person is between the emitting and receiving antennae. Any apparent increase of the flight path signals a potential presence of a substance with a refractive index larger than 1, as calculated between the antennae. Further analysis involving, e.g., building multiple tomographic images at different time slices allows an operator to detect the presence of dielectric objects on a human body, in backpacks, or in wheeled luggage”).

Regarding claim 5, Kuznetsov teaches claimed invention as shown above for the claim 4, Kuznetsov further teaches  the radar subsystem includes an array of receive antennas oriented in a linear pattern (paragraph [0118]: “The boards for one antenna array may thus be 256 individual transmitters, which contains 64 fast keys to deliver one base signal, in each frequency, to the individual transmitters in real time”); 
a polarization plane of the array of receive antennas rotates as the person moves relative to the array of receive antennas (paragraph [0118]: “Multi-threat detection of both explosives and metallic weapons, at the same time, and in real time, is achieved by the following aspects of the present invention: (1) each transmitter uses the same source of microwave irradiation; (2) various scattered polarization is detected by the same receiving antenna but turned 90 degrees (i.e., the same design receiving antenna turned 90 degrees about its axis of symmetry, such that the antenna receives cross-polarizations of transmitted signals); (3) a receiving antenna placed at 0 degrees, in relation to (2), for collecting initial polarization of transmitted and scattered signals (i.e., for receiving co-polarizations); ( 4) A calculated ratio of co-polarizations and cross-polarizations (collected preferably as described herein, i.e., antennas placed at "0" and "90" degrees) allows for detection of separate explosives threats and metallic object threats (see, e.g., FIGS. 14A-14B)”); 
the radar subsystem is configured to detect the plurality of RF response signals via the array of receive antennas (paragraph [0119]: “Receiving Antennas Designed as Means for High Cross Polarization Discrimination. For frequency ranges which span more than one octave, specifically designed antennas are used to obtain reliable results by having a high level of cross polarization discrimination (XPD). XPD is defined as a ratio of the co-polar component of the specified polarization compared to the orthogonal cross-polar component over the sector or beamwidth angle, or more generally as a measurement of an antenna's ability to maintain radiated or received polarization purity between two polarizations (e.g., vertical and horizontal, co-polar and crosspolar)”), and the weapon detection system is configured to differentiate sizes and/or shapes of a plurality of IUTs that include the IUT based on the plurality of RF response signals (paragraph [0063]: “In the close-range "transmission" mode the system measures the time shift and amplitude of electromagnetic waves passing right through the dielectric when the person is between the emitting and receiving antennae. Any apparent increase of the flight path signals a potential presence of a substance with a refractive index larger than 1, as calculated between the antennae. Further analysis involving, e.g., building multiple tomographic images at different time slices allows an operator to detect the presence of dielectric objects on a human body, in backpacks, or in wheeled luggage”; paragraph [0073]: “Examples of images used and produced by the present invention include but are not limited to: small backpack containing a large simulant; large backpack with a simulant surrounded by clothes; suitcase with simulant and clothes carried away from the camera; suitcase with simulant and clothes carried towards the camera. The coloring/filling of the square indicates whether the detected threat is visible by the camera (filled rectangle), or part or all of it may be obstructed by the body (unfilled rectangle)”) and the plurality of magnetic response signals (paragraph [0096]: “most weapons are visible using the magnetometer technique within 2 meters or less from a magnetometer sensor. Larger weapons result in greater significant changes; however, more modern (i.e. smaller or using less metal) weapons result in a smaller signature at distances greater than 2 meters”).

Regarding claim 7, Kuznetsov teaches claimed invention as shown above for the claim 1, Kuznetsov further teaches  the magnetometer is a first magnetometer, the apparatus further comprising: a second magnetometer and a third magnetometer, the first magnetometer oriented substantially within a first plane, the second magnetometer oriented substantially within a second plane orthogonal to the first plane, the third magnetometer oriented substantially within a third plane orthogonal the first plane and the second plane, the first magnetometer, the second magnetometer and the third magnetometer collectively configured to substantially maximize detection sensitivity under a range of orientations and aspect ratios of the IUT (paragraph [0097]: Magnetometer experimental results. Two Three-Axis Fluxgate Magnetometers (a first magnetometer, a second magnetometer and a third magnetometer in orthogonal planes to each other- Examiner’s note) (Hartington, Mag690) are connected to SPECTRAMAG-6 Data Acquisition Module via a 5 meter cable. The SPECTRAMAG-6 is connected to a processor (e.g., computer, PC) for digital data collection from the magnetometers. The entire setup is also coupled to the cross- and co-polarization technology of the present invention, such that the two technologies work in parallel. The two magnetometers are positioned at 2.4 meters away from each other to create a portal, on the portal's frame comprising co- and cross-polarization technology, at 100 cm from the floor. Objects tested included the following threat objects and its imitators: pneumatic rifle, pneumatic gun, ferro barrels (10, 40 cm long), fire extinguisher (I liter, 4 liters), and vax with nuts. Objects tested included the following benign metal objects: notebook (in rucksack), mobile phones, keys/money, zipper/belts, drill (in rucksack). Tests were performed comprising 1 person, 2 persons, and 3 persons simultaneously inside the inspection area of the portal, each at varying distances (e.g., middle- 120 cm approx. from both magnetometers, left- 60 cm approx. from magnetometer #1 (sensor #1 on FIG. 15 for example) and 180 cm from magnetometer #2 (sensor #2 on FIG. 15 for example)., right- 60 cm approx. from magnetometer #2 and 180 cm from magnetometer #1 within the portal created by the two magnetometers). The test results are shown in FIGS. 15-21. In summary, the results of the experiment described above were as follows (see also Brief Description of FIGS. 15-21, which further explains the figures and results shown therein)”).
Regarding claim 10, Kuznetsov teaches claimed invention as shown above for the claim 1, Kuznetsov further teaches the radar subsystem includes a transmit antenna (paragraph [0133]: “a primary beam produced by a transmitting antenna”), a receive antenna (paragraph [0131]: “an ensemble of receiving elliptical dual-ridged antennas”) and an RF absorbing material that is disposed within the radar subsystem to reduce crosstalk between the transmit antenna and the receive antenna (paragraph [0131]: “To maintain this level of XPD in the formation of an ensemble of receiving elliptical dual-ridged antennas, it is necessary to use an array of absorbing material, for example ECCOSORB VHP-2-NRL, surrounding the antenna”).

Regarding claim 11, Kuznetsov teaches claimed invention as shown above for the claim 1, Kuznetsov further teaches the radar subsystem includes a transmit antenna having a polarization and a receive antenna having a polarization, the transmit antenna is disposed substantially with respect to a first plane, the receive antenna is disposed substantially with respect to a second plane substantially orthogonal to the first plane such that cross talk between the transmit antenna and the receive antenna is reduced (paragraph [0133]: “By placing a first elliptical dual-ridged antenna at a first angle (e.g., 0 degrees) relative to the initial polarization of a primary beam produced by a transmitting antenna and placing a second elliptical dual-ridged antenna at a second angle ( e.g., 90 degrees) relative to the initial polarization of a primary beam produced by the transmitting antenna, co- and cross-polarizations are detected, each with a significantly higher XPD than previously possible”).

Regarding claim 12, Kuznetsov teaches claimed invention as shown above for the claim 1, Kuznetsov further teaches the radar subsystem includes at least one of a transmit antenna, a receive antenna, or an array of antennas, at least one RF signature from the plurality of RF response signals including sidebands that are generated when the at least one of the transmit antenna and the receive antenna is periodically rotated with respect to the IUT, when the at least one of the array of antennas is rotated via electrical phase steering and with respect to the IUT, or when the IUT is rotated with respect to the at least one of the transmit antenna, the receive antenna, or the array of antennas, and the sidebands indicating the IUT is a metal object of a length typical of a weapon (paragraph [0119]: “Ultrawideband printed receiving antennas (Vivaldi type) have a low XPD of up to 2 dB in a 30-degree solid angle, which is measured from an antenna boresight (the main lobe axis), and formed by rotating the corresponding 30-degree planar angle around the main lobe axis (forming a solid angle of approximately 0.84 sr). A solid angle is thus defined as the two-dimensional angle in three-dimensional space that an object subtends at a point. The solid angles discussed here, in degrees (or more precisely, steradians, abbreviated "sr"), are the solid angles that the boundaries of the targets and/or objects within the security screening area subtend at the point of the receiving antenna. The solid angles are measured from the main lobe axis,  .e., in the maximum direction of the main lobe or antenna boresight, of the antenna radiation pattern. The solid angle is formed by rotating the planar angle around the main lobe axis. For example, for a 30-degree planar angle, the corresponding solid angle formed is 0.7-0.9 sr, or approximately 0.8 sr (where "approximately" means plus or minus 0.1 sr, throughout this description). In another example, for a 40-degree planar angle, the corresponding solid angle formed is 1.4-1.6 sr, or approximately 1.5 sr (where "approximately" means plus or minus 0.1 sr, throughout this description)”; [0134]: “The ability of the present invention to process data in real time, and to collect and analyze all frames during a subject's movement within the zone of inspection, allow for a high probability of detection. The ability of the present system to combine information from two receiving blocks (e.g., explosives and metal detection) increases the performance of the processing and analysis of signals but also lowers the chances of a false alarm which would disturb the movement of all subjects within the inspection area”).

Regarding claim 13, Kuznetsov teaches claimed invention as shown above for the claim 12, Kuznetsov further teaches a processor operatively coupled to the radar subsystem (claim 12: “a second processor for comparing said orthogonal polarizations of said microwave signals, thus forming a ratio of co- and cross-polarizations for said one or more objects, said ratio of co- and cross-polarizations and said dielectric permittivity value corresponding to a presence or an absence of a threat in the security checkpoint”), the processor configured to sum energy in the sidebands to define a total -sideband-energy-to-carrier metric and a total-sideband-energy-to-noise-floor metric, the processor configured to send a signal indicating the IUT is a weapon based on the total -sideband-energy-to-carrier metric and the total -sideband-energy-to-noise-floor metric (paragraph [0084]: “MW radiation can be emitted from various different angles and the reflected radiation, also travelling from various different angles, is similarly processed, allowing for accumulation of additional data to improve the accuracy and resolution of the image and detection process. Various configurations of setups are possible”; paragraph [0089]: “The present invention reconstructs a 3D MW image and compares amplitudes of reflected co- and cross-polarization waves in many places/zones of the human body simultaneously and in real time”; paragraph [0112]: “The present invention is capable of achieving a digital focusing, rather than a mechanical scanning of the target area and subject(s). The digital focusing is achieved via coherent processing of the signals received (i.e., including both phase and magnitude/amplitude data simultaneously). In the prior art, such digital focusing is impossible or at least limited by computing resources for moving targets in wide inspection zones”; paragraph [0127]: “FIG. 29 shows a graph illustrating inverted XPD (ratio of cross/co polarizations) of an elliptical dual-ridged antenna according to the present invention in a solid angle corresponding to a 40-degree planar angle (approx. 1.5 sr). It is noted that the graph shows that the XPD of the elliptical dual-ridged antenna is greater than 27 dB throughout the range of frequencies between 9.5 and 18 GHz, and greater than 25 dB throughout the range of frequencies between 18 and 20 GHz.”; paragraph [0130]: “The results of a simulation of an elliptical dual-ridged antenna of the present invention are as follows: the voltage standing wave ratio (VSWR) levels are less than 2 (as shown in FIG. 27) and cross-polarization discrimination (XPD) in a corresponding 30-degree solid angle of at least 30 dB (total -sideband-energy-to-carrier metric and the total -sideband-energy-to-noise-floor metric) in a frequency band between 9.5 and 20 GHz (as shown in FIG. 28)”).

Regarding claim 15, Kuznetsov teaches claimed invention as shown above for the claim 1, Kuznetsov further teaches a first door disposed at an entrance of a portion of the weapon detection system having the magnetometer; a second door disposed at an exit of the portion of the weapon detection system having the magnetometer (paragraph [0012]: “The present invention can be use with a limited access entry portal that can isolate an individual to perform subsequent scans in order to determine, automatically, if a threat is detected or if there is a false alarm all while minimally disrupting throughput of the entry portal”), the first door and the second door being positioned relative to the magnetometer (paragraph [0034]: “magnetometers were mounted into the portal at 1 meter above the floor”) while the magnetometer detects the plurality of magnetic response signals from the IUT to reduce ambient changes in magnetic fields from being detected by the magnetometer (paragraph [0068]: “Metal detection capability is currently implemented in the walk-through portal configuration of the present invention”; paragraph [0097]: “The two magnetometers are positioned at 2.4 meters away from each other to create a portal”).

Regarding claim 24, Kuznetsov teaches An apparatus, comprising: a memory; and a processor operatively coupled to the memory (paragraph [0141]: “Also, within the scope of the invention is firmware, hardware, software and computer readable-media including software which is used for carrying out and/or guiding the methodologies described herein, particularly with respect to radioactive (and nuclear) threat detection. Hardware optionally includes a computer, the computer optionally comprising a processor, memory, storage space and software loaded thereon”), the processor configured to receive a plurality of radio frequency (RF) response signals in response to a plurality of RF signals applied to an item under test (IUT) (paragraph [0087]: “In general, the reflections from a concealed weapon, while not constant, vary within a relatively confined range. In contrast, the reflections from a human body are chaotic. A preferred embodiment of the invention exploits this generalized phenomena by using signal processing methods to distinguish the relatively well-behaved signals from a concealed weapon from the generally unpredictable signals from a human body”), the processor configured to receive a plurality of electromagnetic signals in response to a plurality of magnetic field generators applied to the IUT  (paragraph [0098]: “The visible effect at 15 to 120 nT (at a distance from the magnetometer between 1.2 and 0.6 meters) of a laptop in a backpack (see FIG. 18) is comparable in modulus with the effect of the pneumatic gun (with 10 cm long barrel), but it has different responses from the pistol along the three axes of the magnetometer”);
the processor configured to execute a machine learning (ML) algorithm (paragraph [0072]: “The automatic data analysis system is based on machine learning algorithms. While on every individual plot, the regions corresponding to luggage with and without threats may largely overlap, multidimensional machine learning algorithms can separate them very reliably. For example, two machine learning algorithms may be used: (1) Mahalanobis distances- a simple algorithm, in which the decision is based on the distances between the given data point and centers of clusters corresponding to different decision outcomes (metal, benign) measured with standard deviation of/from these clusters”) to produce (1) a plurality of coefficient weights, each coefficient weight from the plurality of coefficient weights being uniquely associated with one of plurality of RF response signals and one of the plurality of electromagnetic signals (paragraph [0067]: “Metallic objects having a complex shape, such as guns, tend to rotate the polarization of the incident wave by 90 degrees. Distributions of the reflecting points across the scene measured in two orthogonal polarizations are automatically compared, and regions with excess cross-polarized component are marked as potential metallic anomalies. Parameters and trajectories of these anomalies are then automatically tracked within many consecutive frames, and compared with the location of dielectric objects found by the respective algorithms”), and (2) a composite multi-source detection signal based on a sum of weighted contributions of the plurality of RE response signals and plurality of electromagnetic signals (paragraph [0094]: “Magnetometers may be coupled with co- and cross polarization  techniques, as described above, in order to further assist in differentiation amongst types of automatic weapons as well as the general type of metal threat”; paragraph [0109]: “Parallel data processing occurring on one or more computer processors. The combinatorial processing of data collected by Blocks 1, 2, and/or 3 is unique and advantageous. Such parallel and combined processing provides simultaneous collection and analysis of various data from combined threat detection techniques in real time”); the processor configured to send, based on the composite multi-source detection signal, a reporting signal indicating a weapon presence in the IUT (paragraph [0067]: “The objects considered dangerous are reported to the user in the form of a photograph with superimposed rectangle showing the location of the threat”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Kuznetsov in view of Mostov et al. (U.S. Patent Application Publication 2008/0211711A1) hereinafter “Mostov”.
In regards of claim 2 Kuznetsov teaches the claimed invention as shown above for the claim 1. 
Kuznetsov does not teach the radar subsystem is configured to detect ferromagnetic spectral absorption and re-radiation characteristics of the IUT to 
Mostov teaches the radar subsystem is configured to detect ferromagnetic spectral absorption and re-radiation characteristics of the IUT to differentiate metals of concern from metals of lesser concern based on the plurality of RF response signals  (Mostov, paragraph [0042]: “The identification of the target 14 and identification of a weapon, explosive or dangerous substance are performed by the joint analysis of data (613) including a "target portrait" (62), the polarization factor of the return signal (63), the resonant frequency elements of the returned signal that are associated with the observed object (64), and the absorption frequency (65)”; paragraph [0054]: “Depending on the substance's chemical composition, strong absorption of the signal may be observed at specific frequencies characterized by the chemical composition. The reflected signal exhibits the presence of the absorption frequency band whose amplitude is considerably diminished from the emitted frequency-modulated signal. The isolated absorption frequencies are matched (68) against the experimentally acquired sample image library. The presence of an explosive or other dangerous substance is determined”; Examiner’s note:  one skilled in the art before the filing date of the claimed invention would appreciate that the resonant absorption by the ferromagnetic material at any specific frequency and any temperature above absolute zero is inherently related to the re-radiation at specific frequency).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the apparatus of Kuznetsov the radar 
As in the apparatus of Kuznetsov, it is within the capabilities of one of ordinary skill in the art before the effective filing date of the claimed invention to include the radar subsystem configured to detect ferromagnetic spectral absorption and re-radiation characteristics of the IUT to differentiate metals of concern from metals of lesser concern based on the plurality of RF response signals  as taught by Mostov with the predictable result of “distinguishing between dangerous and benign objects”, as needed in Kuznetsov (paragraph [0062]).

Claim 6 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kuznetsov in view of Zemany (U.S. Patent Application Publication 2009/0303100A1).
Regarding claim 6, Kuznetsov teaches claimed invention as shown above for the claim 1. 
Kuznetsov does not teach a chemical sensor located with at least one of the radar subsystem or the magnetometer, the chemical sensor configured to detect a chemical present with the IUT to improve hit and correct negative responses and to decrease misses and false alarms.
Zemany teaches a chemical sensor located with at least one of the radar subsystem or the magnetometer, the chemical sensor configured to detect a chemical present with the IUT to improve hit and correct negative responses and to decrease misses and false alarms (Zemany Abstract: “to provide confirmation of a less-reliable sensor with the use of the more reliable CW radar. Thus, the addition of other sensors provides lower power consumption, lower false alarm rates and better discrimination and classification of moving objects” paragraph [0047]: “system 50 of the invention, which includes a CW radar system 1, a sensor 60 and a processor 63. Sensor 60 may be seismic, magnetic, E-field, infrared, chemical, acoustic, ultrasonic or video”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the apparatus of Kuznetsov the chemical sensor configured to detect a chemical present with the IUT to improve hit and correct negative responses and to decrease misses and false alarms as taught by Zemany since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. As in in the apparatus of Kuznetsov, it is within the capabilities of one of ordinary skill in the art before the effective filing date of the claimed invention to include  the chemical sensor configured to detect a chemical present with the IUT to improve hit and correct negative responses and to decrease misses and false alarms as taught by Zemany with the predictable result of “very low false alarm rate, so that it would not cause inconvenience to the security personnel, the public, or the protected site” as needed in Kuznetsov paragraph [0057].

In regards of claim 19 Kuznetsov teaches the claimed invention as shown above for the claim 1. 
Kuznetsov further teaches a sensor located with at least one of the radar subsystem or the magnetometer (Kuznetsov paragraph [0065]: “The system may be complemented by additional video or depth sensors, so that a photograph of a suspect carrying a threat as well as superimposed information about the threat location and threat type may also be sent through an existing security network”); and 
a processor operatively coupled to the radar subsystem, the magnetometer and the sensor (paragraph [0141]: “Also, within the scope of the invention is firmware, hardware, software and computer readable-media including software which is used for carrying out and/or guiding the methodologies described herein, particularly with respect to radioactive (and nuclear) threat detection. Hardware optionally includes a computer, the computer optionally comprising a processor, memory, storage space and software loaded thereon”; paragraph [0087]: “In general, the reflections from a concealed weapon, while not constant, vary within a relatively confined range. In contrast, the reflections from a human body are chaotic. A preferred embodiment of the invention exploits this generalized phenomena by using signal processing methods to distinguish the relatively well-behaved signals from a concealed weapon from the generally unpredictable signals from a human body”), the processor configured to execute a machine learning (ML) algorithm (paragraph [0072]: “The automatic data analysis system is based on machine learning algorithms. While on every individual plot, the regions corresponding to luggage with and without threats may largely overlap, multidimensional machine learning algorithms can separate them very reliably. For example, two machine learning algorithms may be used: (1) Mahalanobis distances- a simple algorithm, in which the decision is based on the distances between the given data point and centers of clusters corresponding to different decision outcomes (metal, benign) measured with standard deviation of/from these clusters”) to produce (1) a plurality of coefficient weights, each coefficient weight from the plurality of coefficient weights being uniquely associated with one of the radar subsystem, the magnetometer and the sensor, and (2) a composite multi-source detection signal based on a sum of weighted contributions of the radar subsystem, the magnetometer and the sensor (paragraph [0067]: “Metallic objects having a complex shape, such as guns, tend to rotate the polarization of the incident wave by 90 degrees. Distributions of the reflecting points across the scene measured in two orthogonal polarizations are automatically compared, and regions with excess cross-polarized component are marked as potential metallic anomalies. Parameters and trajectories of these anomalies are then automatically tracked within many consecutive frames, and compared with the location of dielectric objects found by the respective algorithms”; paragraph [0094]: “Magnetometers may be coupled with co- and cross polarization  techniques, as described above, in order to further assist in differentiation amongst types of automatic weapons as well as the general type of metal threat”; paragraph [0109]: “Parallel data processing occurring on one or more computer processors. The combinatorial processing of data collected by Blocks 1, 2, and/or 3 is unique and advantageous. Such parallel and combined processing provides simultaneous collection and analysis of various data from combined threat detection techniques in real time”).
Kuznetsov does not teach a chemical sensor.
Zemany teaches the chemical sensor (Zemany Abstract: “to provide confirmation of a less-reliable sensor with the use of the more reliable CW radar. Thus, the addition of other sensors provides lower power consumption, lower false alarm rates and better discrimination and classification of moving objects” paragraph [0047]: “system 50 of the invention, which includes a CW radar system 1, a sensor 60 and a processor 63. Sensor 60 may be seismic, magnetic, E-field, infrared, chemical, acoustic, ultrasonic or video”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the apparatus of Kuznetsov the chemical sensor as taught by Zemany since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. As in in the apparatus of Kuznetsov, it is within the capabilities of one of ordinary skill in the art before the effective filing date of the claimed invention to include  the chemical sensor as taught by Zemany with the predictable result of “very low false alarm rate, so that it would not cause inconvenience to the security personnel, the public, or the protected site” as needed in Kuznetsov paragraph [0057].

Claims 8-9, 17-18, 20-22 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Kuznetsov in view of Reyal (WIPO-PCT Application Publication WO2009/080969A1) hereinafter “Reyal”.
Regarding claim 8, Kuznetsov teaches claimed invention as shown above for the claim 1. Kuznetsov further teaches weapon detection system (paragraph [0002]: “this invention is in the field of detecting concealed or hidden improvised explosive devices (IEDs ), metallic weapons”).
Kuznetsov doesn’t teach a plurality of permanent magnets disposed under a motion path of the IUT to produce momentary magnetization of the IUT while moving with respect to the detection system such that changes in magnetic fields are produced at the magnetometer. 
Reyal teaches a plurality of permanent magnets disposed under a motion path of the IUT (Reyal paragraph [0023]-[0024]: “According to one characteristic of the invention, the markings have at least one magnetic strip, of predefined orientation. More particularly, the markings can have at least two magnetic strips of different and predefined orientations”; fig. 1-elements 1) to produce momentary magnetization of the IUT while moving with respect to the detection system (Abstract: “each marking (2) being chosen from said series of markings -exciting said magnetic marking(s) (2), -detecting the signal(s) emitted by the magnetic markings”) such that changes in magnetic fields are produced at the magnetometer (paragraph [0037]: “In another preferred embodiment, it is also possible to use a magnetometer whose function is to carry out a vector measurement of the alternating magnetic field. This also makes it possible to measure a component of the magnetic field generated by the strips oriented in a particular plane, parallel to the plane of the magnetic strips”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the apparatus of Kuznetsov the plurality of permanent magnets disposed under a motion path of the IUT to produce momentary magnetization of the IUT while moving with respect to the weapon detection system such that changes in magnetic fields are produced at the magnetometer as taught by Reyal since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. As in the apparatus, it is within the capabilities of one of ordinary skill in the art before the effective filing date of the claimed invention to include the plurality of permanent magnets disposed under a motion path of the IUT to produce momentary magnetization of the IUT while moving with respect to the weapon detection system such that changes in magnetic fields are produced at the magnetometer as taught by Reyal with the predictable result  of “very low false alarm rate, so that it would not cause inconvenience to the security personnel, the public, or the protected site” as needed in Kuznetsov paragraph [0057].

Regarding claim 9, Kuznetsov and Reyal teaches claimed invention as shown above for the claim 8. 
Kuznetsov does not teach the plurality of permanent magnets are arrayed in one of a plurality of patterns including a line, a plurality of lines, and a matrix to differentiate sizes, shapes, or ferromagnetic metal content of a plurality of IUTs.
Reyal further teaches the plurality of permanent magnets are arrayed in one of a plurality of patterns including a line, a plurality of lines, and a matrix to differentiate sizes, shapes, or ferromagnetic metal content of a plurality of IUTs (paragraph [0051]: “Figure 1 schematically represents an excitation and reading device of the coding system aiming to carry out the method according to the invention, installed on a vehicle traveling on a road, strips being hidden under the bitumen or glued to the surface of the road”; Figures 1-9 (magnetic stripes patterns)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further include in the apparatus taught in combination by Kuznetsov and Reyal the plurality of permanent magnets arrayed in one of a plurality of patterns including a line, a plurality of lines, and a matrix to differentiate sizes, shapes, or ferromagnetic metal content of a plurality of IUTs as taught by Reyal since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. As in the apparatus taught in combination by Kuznetsov and Reyal, it is within the capabilities of one of ordinary skill in the art before the effective filing date of the claimed invention to include the plurality of permanent magnets arrayed in one of a plurality of patterns including a line, a plurality of lines, and a matrix to differentiate sizes, shapes, or ferromagnetic metal content of a plurality of IUTs ery low false alarm rate, so that it would not cause inconvenience to the security personnel, the public, or the protected site” as needed in Kuznetsov paragraph [0057].

Regarding claim 17, Kuznetsov teaches claimed invention as shown above for the claim 1. 
Kuznetsov does not teach the magnetometer includes a transmit coil and a receive coil, the receive coil configured to produce a response having an elongation portion in response to a step function or a square wave produced by the transmit coil, the elongation portion indicating at least one of high carbon steel or stainless steel in the IUT.
Reyal teaches the magnetometer includes a transmit coil and a receive coil, the receive coil configured to produce a response having an elongation portion in response to a step function or a square wave produced by the transmit coil, the elongation portion indicating at least one of high carbon steel or stainless steel in the IUT (Reyal paragraph [0021]: “the marking elements are excited by at least one transmission coil”;  paragraph [0030]: “the detection of the signal emitted by each series of magnetic strips of predefined orientation is carried out via receiving coils”; Reyal fig. 3, 9 -stepped signal and elongated response).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the apparatus of Kuznetsov the magnetometer including a transmit coil and a receive coil, the receive coil configured to produce a response having an elongation portion in response to a step function or a square wave produced by the transmit coil, the elongation portion indicating at least one ery low false alarm rate, so that it would not cause inconvenience to the security personnel, the public, or the protected site” as needed in Kuznetsov paragraph [0057].

Regarding claim 18, Kuznetsov teaches claimed invention as shown above for the claim 1. 
Kuznetsov does not teach the magnetometer includes a transmit coil and a receive coil, the receive coil configured to produce a response having a ringing portion in response to a step function or a square wave produced by the transmit coil, the ringing portion indicating at least one of high carbon steel or stainless steel in the IUT.
Reyal teaches the magnetometer includes a transmit coil and a receive coil, the receive coil configured to produce a response having a ringing portion in response to a step function or a square wave produced by the transmit coil, the ringing portion indicating at least one of high carbon steel or stainless steel in the IUT  (Reyal paragraph [0021]: the marking elements are excited by at least one transmission coil”;  paragraph [0030]: “the detection of the signal emitted by each series of magnetic strips of predefined orientation is carried out via receiving coils”; Reyal fig. 3, 9 -stepped signal and ringing response). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the apparatus of Kuznetsov the magnetometer including a transmit coil and a receive coil, the receive coil configured to produce a response having a ringing portion in response to a step function or a square wave produced by the transmit coil, the ringing portion indicating at least one of high carbon steel or stainless steel in the IUT as taught by Reyal since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. As in the apparatus of Kuznetsov, it is within the capabilities of one of ordinary skill in the art before the effective filing date of the claimed invention to use the magnetometer including a transmit coil and a receive coil, the receive coil configured to produce a response having a ringing portion in response to a step function or a square wave produced by the transmit coil, the ringing portion indicating at least one of high carbon steel or stainless steel in the IUT as taught by Reyal with the predictable result of “very low false alarm rate, so that it would not cause inconvenience to the security personnel, the public, or the protected site” as needed in Kuznetsov paragraph [0057].


Regarding claim 20, Kuznetsov teaches claimed invention as shown above for the claim 1. 
Kuznetsov does not teach a plurality of magnetic field generators configured to collectively generate an oscillating magnetic field, the magnetometer configured to detect ferromagnetic hysteresis characteristics of the JUT in response to the oscillating magnetic field, the weapon detection system configured to calculate the composite multi-source detection signal based on the ferromagnetic hysteresis characteristics.
Reyal teaches a plurality of magnetic field generators configured to collectively generate an oscillating magnetic field, the magnetometer configured to detect ferromagnetic hysteresis characteristics of the JUT in response to the oscillating magnetic field, the weapon detection system configured to calculate the composite multi-source detection signal based on the ferromagnetic hysteresis characteristics  (Reyal paragraph [0028]: “the excitation of the magnetic strips is done with an alternating magnetic field generation system, said field having a symmetry at least equal to that of the most complex assembly of the magnetic strips used”; paragraph [0074]: “The transmission coils 3 thus make it possible to excite the magnetic strips 2, so as to achieve their saturation while traversing all or part of the hysteresis cycle of the magnetic alloy”; paragraph [0075]: “The magnetic strips then behave like antennas which emit an electromagnetic field, a signal rich in frequencies, composed of a wave of fundamental frequency fo and of waves of frequency multiple of the value of the fundamental frequency fo”; Fig. 4 composite signal based on the ferromagnetic hysteresis characteristics).
ery low false alarm rate, so that it would not cause inconvenience to the security personnel, the public, or the protected site” as needed in Kuznetsov paragraph [0057].

Regarding claim 21, Kuznetsov teaches a system, comprising: a radio frequency (RF) emitter array configured to emit a plurality of RF signals (Kuznetsov paragraph [0027]: “for example, the lowest bold line represents a process of switching between individual transmitting antennas in an array of transmitters and the time required, according to the present invention, for information (statistic/data) collection by an individual transmitter (occurring in the order of 10-7 seconds). Summing all transmitter (Tx) switching, and combining all frequencies into one frame, the result in this particular example is at least 15 frames per second”; paragraph [0052]: “The power levels radiated by the present invention are much lower than conventional radar systems”; paragraph [0089]: “The present invention reconstructs a 3D MW image and compares amplitudes of reflected co- and cross-polarization waves in many places/zones of the human body simultaneously and in real time”); 
an RF receiving antenna configured to detect a plurality of RF response signals in response to the plurality of RF signals applied to an item under test (IUT) (paragraph [0087]: “In general, the reflections from a concealed weapon, while not constant, vary within a relatively confined range. In contrast, the reflections from a human body are chaotic. A preferred embodiment of the invention exploits this generalized phenomena by using signal processing methods to distinguish the relatively well-behaved signals from a concealed weapon from the generally unpredictable signals from a human body”; paragraph [0063]: “In the close-range "transmission" mode the system measures the time shift and amplitude of electromagnetic waves passing right through the dielectric when the person is between the emitting and receiving antennae”); 
a magnetometer configured to detect a plurality of magnetic signals in response to the magnetic field applied to the IUT (paragraph [0089]: “Magnetometers may be coupled with co- and cross-polarization techniques, as described above, in order to further assist in differentiation amongst types of automatic weapons as well as the general type of metal threat”; paragraph [0098]: “The visible effect at 15 to 120 nT (at a distance from the magnetometer between 1.2 and 0.6 meters) of a laptop in a backpack (see FIG. 18) is comparable in modulus with the effect of the pneumatic gun (with 10 cm long barrel), but it has different responses from the pistol along the three axes of the magnetometer”); and 
a processor operatively coupled to the RF receiving antenna and the magnetometer (claim 12: “a second processor for comparing said orthogonal polarizations of said microwave signals, thus forming a ratio of co- and cross-polarizations for said one or more objects, said ratio of co- and cross-polarizations and said dielectric permittivity value corresponding to a presence or an absence of a threat in the security checkpoint”; paragraph [0098]: “The visible effect at 15 to 120 nT (at a distance from the magnetometer between 1.2 and 0.6 meters) of a laptop in a backpack (see FIG. 18) is comparable in modulus with the effect of the pneumatic gun (with 10 cm long barrel), but it has different responses from the pistol along the three axes of the magnetometer”), the processor configured to receive the plurality of RF response signals and the plurality of magnetic signals to produce a composite multi-source detection signal (claim 12: “a second processor for comparing said orthogonal polarizations of said microwave signals, thus forming a ratio of co- and cross-polarizations for said one or more objects, said ratio of co- and cross-polarizations and said dielectric permittivity value corresponding to a presence or an absence of a threat in the security checkpoint”; paragraph [0098]: “The visible effect at 15 to 120 nT (at a distance from the magnetometer between 1.2 and 0.6 meters) of a laptop in a backpack (see FIG. 18) is comparable in modulus with the effect of the pneumatic gun (with 10 cm long barrel), but it has different responses from the pistol along the three axes of the magnetometer”); 
the processor configured to send, based on the composite multi-source detection signal, a reporting signal indicating a weapon presence in the IUT (paragraph [0067]: “The objects considered dangerous are reported to the user in the form of a photograph with superimposed rectangle showing the location of the threat”).
Kuznetsov does not teach a plurality of magnetic field generators configured to generate a magnetic field. 
Reyal teaches a plurality of magnetic field generators configured to generate a magnetic field (paragraph [0010]: “excite said magnetic marking(s), detect the signal(s) emitted by the magnetic markings”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the system of Kuznetsov the plurality of magnetic field generators configured to generate a magnetic field taught by Reyal since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. As in in the system of Kuznetsov, it is within the capabilities of one of ordinary skill in the art before the effective filing date of the claimed invention to use the plurality of magnetic field generators configured to generate a magnetic field taught by Reyal with the predictable result of “very low false alarm rate, so that it would not cause inconvenience to the security personnel, the public, or the protected site” as needed in Kuznetsov paragraph [0057].

Regarding claim 22, Kuznetsov and Reyal teach claimed invention as shown above for the claim 21, Kuznetsov further teaches  a plurality of polarization angles associated with the plurality of the RF signals rotate in response to at least one of a mechanical rotation of the RF emitter array or a phase change of the plurality of the RF signals (paragraph [0118]: “Multi-threat detection of both explosives and metallic weapons, at the same time, and in real time, is achieved by the following aspects of the present invention: (1) each transmitter uses the same source of microwave irradiation; (2) various scattered polarization is detected by the same receiving antenna but turned 90 degrees (i.e., the same design receiving antenna turned 90 degrees about its axis of symmetry, such that the antenna receives cross-polarizations of transmitted signals); (3) a receiving antenna placed at 0 degrees, in relation to (2), for collecting initial polarization of transmitted and scattered signals (i.e., for receiving co-polarizations); ( 4) A calculated ratio of co-polarizations and cross-polarizations (collected preferably as described herein, i.e., antennas placed at "0" and "90" degrees) allows for detection of separate explosives threats and metallic object threats (see, e.g., FIGS. 14A-14B)”).

Regarding claim 25, Kuznetsov teaches an apparatus, comprising: 
a mobile magnetometer (Kuznetsov paragraph [0094]: “Magnetometers may be coupled with co- and cross-polarization techniques, as described above, in order to further assist in differentiation amongst types of automatic weapons as well as the general type of metal threat. Magnetometer have several advantages over conventional metal detectors, including but not limited to: (1) higher in safety, due to the fact that magnetometers do not emit anything; (2) no screening preparation necessary (e.g., no removal of jewelry, phone, wallet, etc.); (3) throughput speed is 4-5 times faster than conventional metal detectors (magnetometer screening devices can screen about 1000 targets or more per hour); (4) no calibration necessary (due to the earth's magnetic field being everywhere, there is no need to calibrate and makes magnetometers very portable (mobile)); and (5) no secondary screening necessary (e.g., no need for a full body cavity search in any situation)”), the mobile magnetometer configured to be moving with respect to a target and detect an electromagnetic signal associated with the target (paragraph [0116]: “The present invention operates at greater than 15 fps and applies to both moving and non-moving targets at the same rate of 15 fps or more”); and 
a processor configured to receive the electromagnetic signal from the mobile magnetometer  (paragraph [0141]: “Also, within the scope of the invention is firmware, hardware, software and computer readable-media including software which is used for carrying out and/or guiding the methodologies described herein, particularly with respect to radioactive (and nuclear) threat detection. Hardware optionally includes a computer, the computer optionally comprising a processor, memory, storage space and software loaded thereon”; paragraph [0098]: “The visible effect at 15 to 120 nT (at a distance from the magnetometer between 1.2 and 0.6 meters) of a laptop in a backpack (see FIG. 18) is comparable in modulus with the effect of the pneumatic gun (with 10 cm long barrel), but it has different responses from the pistol along the three axes of the magnetometer”), the processor configured to execute a machine learning algorithm to generate an indicator, based on the electromagnetic signal, to indicate a ferromagnetic material presence in the target (paragraph [0072]: “The automatic data analysis system is based on machine learning algorithms. While on every individual plot, the regions corresponding to luggage with and without threats may largely overlap, multidimensional machine learning algorithms can separate them very reliably. For example, two machine learning algorithms may be used: (1) Mahalanobis distances- a simple algorithm, in which the decision is based on the distances between the given data point and centers of clusters corresponding to different decision outcomes (metal, benign) measured with standard deviation of/from these clusters”; paragraph [0094]: “Magnetometers may be coupled with co- and cross polarization  techniques, as described above, in order to further assist in differentiation amongst types of automatic weapons as well as the general type of metal threat”;), the processor configured to send, based on the indicator, a signal to alert the ferromagnetic material presence in the target (paragraph [0067]: “The objects considered dangerous are reported to the user in the form of a photograph with superimposed rectangle showing the location of the threat”).
Kuznetsov does not teach a permanent magnet; and 
magnetometer configured to be operatively coupled to the permanent magnet, a permanent magnet; 
Reyal teaches a permanent magnet (Reyal paragraph [0023]-[0024]: “According to one characteristic of the invention, the markings have at least one magnetic strip, of predefined orientation. More particularly, the markings can have at least two magnetic strips of different and predefined orientations”); and 
magnetometer configured to be operatively coupled to the permanent magnet (claim 12: “the detection of the signal or signals emitted by the magnetic strips is carried out by means of several magnetometers”); 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the apparatus of Kuznetsov the permanent magnet; and magnetometer configured to be operatively coupled to the permanent magnet, as taught by Reyal since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. As in the apparatus of Kuznetsov, it is within the capabilities of one of ordinary skill in the art before the effective filing date of the claimed invention to include the permanent magnet and the magnetometer configured to be operatively coupled to the permanent magnet as taught by Reyal with the predictable result  of “very low false alarm rate, so that it would not cause inconvenience to the security personnel, the public, or the protected site” as needed in Kuznetsov paragraph [0057].

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuznetsov in view of Cohen (WIPO PCT Application Publication WO2015/173729A1) hereinafter Cohen.
Regarding claim 14, Kuznetsov teaches claimed invention as shown above for the claim 1. 
Kuznetsov further teaches the weapon detection system (paragraph [0002]: “this invention is in the field of detecting concealed or hidden improvised explosive devices (IEDs ), metallic weapons”).
Kuznetsov does not teach a plurality of end caps slidably disposed within the detection system, the plurality of end caps inserted and removed in synchrony with motion of the IUT to decrease ambient magnetic energy detected by the magnetometer.
Cohen teaches a plurality of end caps slidably disposed within the detection system, the plurality of end caps inserted and removed in synchrony with motion of the IUT to decrease ambient magnetic energy detected by the magnetometer (Kohen page 13 lines 18-23: “magnetic shielding can be used in conjunction to any other method, to attenuate ambient fields. In an example derived from this case, a permanent magnet can also be used as the magnetic field generator to reduce power consumption. This magnetic field can be attenuated prior to signal measurement by moving the magnet away or alternatively moving a magnetic shield (end cap), such as layers of pyrolytic carbon and Mu-metal or any other, in between the magnet and the magnetometer”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the apparatus of Kuznetsov the plurality .

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Kuznetsov in view of Alfadhel et al. (U.S. Patent Application Publication 2017/0336272A1) hereinafter “Alfadhel”.
Regarding claim 16, Kuznetsov teaches claimed invention as shown above for the claim 1. 
Kuznetsov further teaches a processor operatively coupled to the magnetometer, the processor configured to identify at least one of high carbon or stainless steel in the IUT (paragraph [0141]: “Also, within the scope of the invention is firmware, hardware, software and computer readable-media including software which is used for carrying out and/or guiding the methodologies described herein, particularly with respect to radioactive (and nuclear) threat detection. Hardware optionally includes a computer, the computer optionally comprising a processor, memory, storage space and software loaded thereon”; paragraph [0098]: “The visible effect at 15 to 120 nT (at a distance from the magnetometer between 1.2 and 0.6 meters) of a laptop in a backpack (see FIG. 18) is comparable in modulus with the effect of the pneumatic gun (with 10 cm long barrel), but it has different responses from the pistol along the three axes of the magnetometer”). 
Kuznetsov does not teach the processor configured to produce a B-H plot, the processor calculates an alternating current (AC) magnetic field coercivity measure and a remanence measure based on the B-H plot.
Alfadhel teaches the processor configured to produce a B-H plot, the processor calculates an alternating current (AC) magnetic field coercivity measure and a remanence measure based on the B-H plot (Alfadhel Fig. 4a-c; paragraph [0063]: “FIG. 4A demonstrates that the example nanocomposite pillars described in the paragraph above have a remanence magnetization of 2.1 memu, and a remanence to saturation magnetization ratio of 0.7 with a coercivity of 1520 Oe. The similarity of the magnetization curves in the vertical and horizontal directions indicates that the NWs in this example are not fully aligned in a specific direction in the composite, with the vertical direction being slightly preferred”; paragraph [0087]: “The magnetic nanocomposite sensor 1302 may in turn be in communication with a computing device 1300 having a processor 1304, a memory 1306, a user interface 1308, and a communication circuitry 1310”).
ery low false alarm rate, so that it would not cause inconvenience to the security personnel, the public, or the protected site” as needed in Kuznetsov paragraph [0057].

Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuznetsov in view of Reyal and further in view of Mostov.
Regarding claim 23, Kuznetsov and Reyal teach claimed invention as shown above for the claim 21, Kuznetsov further teaches  the magnetometer configured to detect characteristics of the IUT (paragraph [0098]: “The visible effect at 15 to 120 nT (at a distance from the magnetometer between 1.2 and 0.6 meters) of a laptop in a backpack (see FIG. 18) is comparable in modulus with the effect of the pneumatic gun (with 10 cm long barrel), but it has different responses from the pistol along the three axes of the magnetometer”); 
the processor configured to produce the composite multi-source detection signal based on the characteristics of the IUT due to high composition of carbon and stainless steel in the IUT (Kuznetsov paragraph [0094]: “Magnetometers may be coupled with co- and cross polarization  techniques, as described above, in order to further assist in differentiation amongst types of automatic weapons as well as the general type of metal threat”; paragraph [0109]: “Parallel data processing occurring on one or more computer processors. The combinatorial processing of data collected by Blocks 1, 2, and/or 3 is unique and advantageous. Such parallel and combined processing provides simultaneous collection and analysis of various data from combined threat detection techniques in real time”; paragraph [0067]: “The objects considered dangerous are reported to the user in the form of a photograph with superimposed rectangle showing the location of the threat”).
Kuznetsov does not teach detect ferromagnetic hysteresis characteristics of the IUT in response to the oscillating magnetic field magnetic field;
the magnetometer configured to detect ferromagnetic resonance characteristics of the IUT in response the plurality of RF signals;
detection signal based on the ferromagnetic hysteresis characteristics and the ferromagnetic resonance characteristics of the IUT due to high composition of carbon and stainless steel in the IUT.
Reyal teaches detect ferromagnetic hysteresis characteristics of the IUT in response to the oscillating magnetic field magnetic field (Reyal paragraph [0028]: “the excitation of the magnetic strips is done with an alternating magnetic field generation system, said field having a symmetry at least equal to that of the most complex assembly of the magnetic strips used”; paragraph [0074]: “The transmission coils 3 thus make it possible to excite the magnetic strips 2, so as to achieve their saturation while traversing all or part of the hysteresis cycle of the magnetic alloy”; paragraph [0075]: “The magnetic strips then behave like antennas which emit an electromagnetic field, a signal rich in frequencies, composed of a wave of fundamental frequency fo and of waves of frequency multiple of the value of the fundamental frequency fo”);
Mostov teaches the magnetometer configured to detect ferromagnetic resonance characteristics of the IUT in response the plurality of RF signals; detection signal based on the ferromagnetic hysteresis characteristics (Mostov paragraph [0054]: “Depending on the substance's chemical composition, strong absorption of the signal may be observed at specific frequencies characterized by the chemical composition. The reflected signal exhibits the presence of the absorption frequency band whose amplitude is considerably diminished from the emitted frequency-modulated signal. The isolated absorption frequencies are matched (68) against the experimentally acquired sample image library. The presence of an explosive or other dangerous substance is determined”);
detection signal based the ferromagnetic resonance characteristics of the IUT due to high composition of carbon and stainless steel in the IUT (Mostov paragraph [0052]: “Most weapons have high echoing capacity and the weapon parts that have their individual frequency responses can resonate when exposed to microwave signals. Returning to FIG. 6, the RSD 100 isolates the resonant frequencies (64). The isolated resonant frequencies are matched (67) against an experimentally acquired sample image library”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further include in the system taught in combination by Kuznetsov and Reyal the magnetometer configured to detect ferromagnetic resonance characteristics of the IUT in response the plurality of RF signals as taught by Reyal and the magnetometer configured to detect ferromagnetic resonance characteristics of the IUT in response the plurality of RF signals;
detection signal based on the ferromagnetic hysteresis characteristics and the ferromagnetic resonance characteristics of the IUT due to high composition of carbon and stainless steel in the IUT as taught by Mostov since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. As in the system taught in combination by Kuznetsov and Reyal, it is within the capabilities of one of ordinary skill in the art before the effective filing date of the claimed invention to further include teachings of Reyal and Mostov as shown above with the predictable result of allowing detection of a variety of threats simultaneously with a very short processing time as needed in Kuznetsov paragraph [0005].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Danilov et al. (U.S. Patent Application Publication 2008/0106454A1) teaches a method and system for remotely detecting metal items, for example, weapons;
Sitti et al. (U.S. Patent Application Publication 2014/0225694A1) teaches remotely addressable magnetic composite micro-actuators. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER L. SYRKIN whose telephone number is 571-270-7249. The examiner can normally be reached Mon-Fri 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on 571-270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-

ALEXANDER LVOVICH. SYRKIN
Examiner
Art Unit 3648



/OLUMIDE AJIBADE AKONAI/Primary Examiner, Art Unit 3648